NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Kimberly Ballard, Art Unit 1649.

Claims 1, 5, 8-9, 11-15, 17, 19 and 38 have been amended, claims 3-4, 6-7 and 10 have been canceled, and new claims 54-58 have been added as requested in the amendment filed March 12, 2021. Following the amendment, claims 1, 5, 8-9, 11-15, 17, 19-20, 38-40 and 54-58 are pending in the present application.

Claims 1, 5, 8-9, 11-15, 17, 19-20, 38-40 and 54-58 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While the prior art does recognize naturally occurring cardiotrophin-like cytokine factor 1 (CLCF1) polypeptide variants as well as CLCF1 variants comprising an amino acid sequence at least 85% identical to the sequence of SEQ ID NO: 3 and comprising one or more amino acid substitutions (see, for example, the paragraph spanning columns 5-6 of US 5,741,772 to Chang, which teaches novel neurotrophin 1 (NNT-1, aka CLCF1) variants that contain one or more amino acid substitutions compared to the amino acid sequence of human NNT-1/CLCF1 (i.e., the sequence of instant SEQ ID NO: 3)), the prior art does not teach or reasonably suggest a CLCF1 variant comprising one or more of the specific substitutions of L86F, Q96R and/or H148R as presently claimed.
The specification provides adequate written description of the claimed CLCF1 polypeptides.  One of skill in the art using the guidance provided in the present .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649